In order that the scope and effect of the foregoing opinion may not be misinterpreted, we deem it appropriate to supplement the same.
Two judgments are involved in this action, both rendered at the same time. One is a judgment in favor of the plaintiff in a mortgage foreclosure action; the other a judgment by one defendant against a codefendant for money only, in connection with which no claim to a special lien on the real estate involved was asserted. The question of whether one defendant in a foreclosure action can properly sue another defendant for money judgment arising out of an alleged breach of warranty is not presented by this appeal, nor is it decided herein.
The plaintiff in error herein does not urge that since both judgments were rendered at the same time, both constituted a co-equal lien on all other real property of the judgment debtor other than that on which the mortgage was being foreclosed in the action, and that by reason of such co-equal lien the proceeds of sale of the other real estate on general execution should be impounded, and, when the amount of the deficiency of plaintiff's judgment is subsequently determined, there should be a pro rata distribution of the proceeds of such sale between the owners of the co-equal judgment liens.
In holding that it was proper for the defendant and cross-petitioner, Brodie T. Atwater, to cause a general execution to be issued and levy to be made upon other real property of the judgment debtor prior to the determination of the amount of the deficiency in the mortgage foreclosure, we are not holding that the judgment creditor on the mortgage debt could not have claimed a portion of the proceeds of the sale under such general execution if the question had been properly raised and presented.
McNEILL, C. J., and RILEY, PHELPS, and GIBSON, JJ., concur.